Exhibit 10.7

 

 [ex10-7_001.jpg]

 

Service Agreement

 

Company to be covered:

One World Pharma, Inc.

 

This Service Agreement (the “Agreement”) is by and between Integrity Media,
Inc., a Nevada corporation (“IMI”), and One World Pharma, Inc. (OWP), a Nevada
corporation (the “COMPANY”). This Agreement is made effective as of February 18,
2019 (the “Effective Date”). IMI and the COMPANY are referred to herein
individually as a “Party” and collectively as the “Parties”.

 

I.SERVICES TO THE COMPANY BY IMI.

 

IMI agrees to provide the following services to the COMPANY (the “Services”) for
February 18, 2019 – February 17, 2020:

 

(1)IMI hereby agrees to provide Investor Relations services to the COMPANY
including:

 

(a)IMI will become the COMPANY’s Investor Relations agency of record with
dedicated phone support and email response for COMPANY shareholders and other
interested parties.

(b)Press release conception and distribution with actual wire costs to be billed
to the COMPANY directly by the preferred newswire service.

(c)IMI will negotiate discounted press release distribution.

(d)Financial Media Outreach to microcap friendly or journalists in the COMPANY’S
industry or industries.

(e)Assistance in crafting Investor Relations copy and collateral as reasonably
needed by the COMPANY with periodic updates (decks, earnings, etc.)

(f)IMI will provide guidance and assistance in choosing any supplemental
exposure programs and in assisting the Company’s use of ethical and compliant
media partners. IMI will negotiate discounts on paid media whenever possible.

(g)Message board monitoring and general sentiment review, with subsequent
reporting to COMPANY senior management and applied communications.

(h)General consulting and assistance in financial communication, positioning and
market strategy.

(i)IMI will make introductions to potentially beneficial partners, as possible,
for business development and other benefits.

(j)As desired, IMI will host and officiate a weekly Communications Strategy
conference call with Company C-Level execs and consultants.

(k)Interview prep and/or public speaking coaching for all events, news ops, etc.

 

(2)          The COMPANY will provide and approve any content it requests IMI to
distribute on its behalf. IMI will edit, comment and suggest copy changes for
the COMPANY; however, the COMPANY is responsible for creating or supplying all
original content and for approval of the finished copy and content and thus will
take full responsibility for that content.

 

1 

 

 

(3)           The Parties understand that the Services are designed to expose
the COMPANY to the investing public. IMI makes no warranties or guarantees that
such exposure will create volume, buying, or price appreciation for the
COMPANY’S securities.

 

II.COMPENSATION TO IMI

 

As compensation for the Services, the COMPANY shall issue to IMI Restricted Rule
144 shares of the COMPANY’S common stock (the “Payment Shares”). A certificate
for 30,000 shares shall be issued and delivered within 30 calendar days of
execution of this agreement. The Payment Shares issued to IMI shall be deemed to
be a fully earned, non-refundable, non-apportionable, and non-ratable retainer.
Consequently, the Payment Shares shall be deemed to be fully paid and
non-assessable and thus not a payment for future services. If the COMPANY
decides to terminate this Agreement for any reason whatsoever, it is agreed and
understood that IMI will not be requested or demanded by the COMPANY to return
any of the Payment Shares. Shares should be issued in the corporate name
“Integrity Media Inc.”

 

Following the applicable holding period for the Payment Shares, and upon the
written request of IMI, the COMPANY agrees to provide, at its own expense, a
valid written legal opinion relative to the sale or proposed sale of the Payment
Shares within ten calendar days. The COMPANY further agrees to cooperate with
IMI in having the Rule 144 legend removed from the certificate(s) representing
the Payment Shares. The COMPANY shall not obstruct IMI’s sale of the Payment
Shares in any way. The COMPANY agrees to record this agreement in their next
available public filing.

 

As further compensation for the Services, the COMPANY shall pay IMI $4,000 per
month due at the beginning of each 30 day period from the contract date.

 

III.MISCELLANEOUS

 

A.Indemnification. Because IMI must at all times rely upon the accuracy and
completeness of information supplied to it by the COMPANY, the COMPANY agrees
that IMI will not be held liable for the accuracy of any information provided by
the COMPANY. The COMPANY further agrees to indemnify, hold harmless, and defend,
IMI, including its officers, directors, agents, attorneys, employees and other
representatives, at its expense in any proceeding or suit, which may arise out
of or due to (i) the negligence of the COMPANY or its officers, directors,
agents, attorneys, employees or other representatives that may arise from the
inaccuracy or incompleteness of such material supplied by the COMPANY to IMI, or
(ii) any breach of any covenant or warranty of the COMPANY in this Agreement.

 

B.Authority; Status. Each Party represents that it has the authority to enter
into this Agreement. Each Party acknowledges and agrees that the relationship
between the Parties hereto is that of an independent contractor.

 

To IMI:Integrity Media, Inc.

Attn: Kurt Divich, President

12106 Rojo Roma Ave.

Las Vegas, Nevada 89138

Telephone: (702) 396-1000

 



To COMPANY:One Wold Pharma Ventures, Inc

Attn: Craig Ellins

3471 W. Oquendo Rd, Suite 301

Las Vegas, NV 89118

 

2 

 

 

D.Governing Law; Exclusive Jurisdiction and Venue. This Agreement and the rights
of the Parties hereunder shall be interpreted, construed, and governed according
to the laws of the State of California, including all matters of construction,
validity, performance, and enforcement and without giving effect to the
principles of conflict of laws. The Parties agree that the Courts of the County
of Orange, State of California shall have sole and exclusive jurisdiction and
venue for the resolution of all disputes arising under the terms of this
Agreement and the transactions contemplated herein. The COMPANY also agrees to
record this agreement in its next public filing.

 

E.Legal Construction. If one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal, or unenforceable
in any respect, the remaining provisions of this Agreement shall remain in full
force and effect as if such invalid, illegal, or unenforceable provision had
never comprised a part of the Agreement.

 

F.Attorneys’ Fees. In the event any Party hereto shall commence legal
proceedings against the other to enforce the terms hereof, or to declare rights
hereunder, as the result of a breach of any covenant or condition of this
Agreement, the prevailing party in any such proceeding shall be entitled to
recover from the losing party its costs of suit, including reasonable attorneys'
fees, as may be fixed by the court.

 

IN WITNESS WHEREOF, the Parties have caused their duly authorized officers to
execute this Agreement, on the dates below indicated.

 

ONE WORLD PHARMA, INC.   INTEGRITY MEDIA, INC.       /s/ Craig Ellins   /s/ Kurt
Divich By: Craig Ellins   By: Kurt Divich Its:   CEO   Its: President

 

 

3



 

 